OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted by a jury for criminal mischief and assessed 5 years imprisonment. The conviction was affirmed. Krupa v. State, 750 S.W.2d 258 (Tex.App.—Dallas 1988). Appellant filed a petition for discretionary review raising three grounds for review.
We have considered the issues raised and find that the Court of Appeals reached the correct result. As is true in every case where this Court refuses a petition for discretionary review, this refusal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. See Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983).
With this understanding, appellant’s petition for discretionary review is refused.
*645TEAGUE, J., would grant, and MILLER, J., would grant grounds 2 and 3.